—Judgment, Su*280preme Court, Bronx County (Joseph A. Cerbone, J.), rendered June 18, 1991, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, and sentencing him to a term of 2 Vs to 7 years, unanimously affirmed.
The evidence was sufficient (People v Contes, 60 NY2d 620, 621), and the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495), in view of the testimony of both the shooting victim and a witness who did not know defendant placing defendant alongside the shooters in a firing stance with a gun in his hand. Moreover, even if defendant did not actually hold a weapon, his accessorial culpability for its possession, including his intent, was established from the surrounding circumstances (see, People v Armistead, 178 AD2d 607, 608, lv denied 79 NY2d 943), in view of the undisputed testimony that defendant approached the victim, pulled him aside, accused him of killing one of defendant’s associates, flushed him out by verbally identifying him for the unapprehended armed men accompanying defendant, and stood alongside the men while the shooting took place (see, People v Pittman, 189 AD2d 918). Cases relied upon by defendant in which unarmed defendants were found lacking in the culpable mental state required of codefendants charged with specific intent crimes (e.g., People v La Belle, 18 NY2d 405, 411-412; People v Rivera, 176 AD2d 510, 511, lv denied 79 NY2d 863; People v Akptotanor, 158 AD2d 694, affd 76 NY2d 1000) are therefore distinguishable.
We have considered the claim of repugnancy even though not preserved (see, People v Sanchez, 128 AD2d 377, 379), and find it to be without merit (see, People v Higdon, 162 AD2d 957, 958, lv denied 76 NY2d 893). Defendant’s remaining contentions are unpreserved, and, in any event, also without merit (see, CPL 300.30 [1]; 300.40). Concur — Sullivan, J. P., Rosenberger, Kupferman and Asch, JJ.